Citation Nr: 0521780	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  04-05 574	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Medical 
Center (VAMC) in Sioux Falls, South Dakota


THE ISSUE

Entitlement to payment for medical expenses incurred as a 
result of private treatment received by the veteran in May 
2003.


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

It appears from the medical administration services (MAS) 
file that the veteran had active military service from 
October 1967 to December 1967.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2003 decision by the VAMC which denied payment for treatment 
received by the veteran in May 2003 from Britt M. Borden, 
M.D. with Neurospine of Aberdeen.  It appears that as the 
entity that furnished the treatment in question, Neurospine 
of Aberdeen is the appellant.  It does not appear that the 
veteran himself has filed a claim, although he is also a 
potential claimant under the provisions of 38 C.F.R. 
§ 17.1004(a) (2004).   

The appeal is REMANDED to the Sioux Falls, South Dakota VAMC.  
VA will notify the appellant if further action is required on 
the appellant's part.


REMAND

The MAS file shows that a Dr. Borden with the Neurospine of 
Aberdeen treated the veteran in the emergency room at Avera 
St. Luke's on May 26, 2003 due to complaints of left leg 
pain, severe back pain, numbness in the left toes and 
tingling in the left leg.  The veteran was diagnosed as 
having a left L5-S1 disc herniation and foraminal stenosis.  
It was recommended that the veteran take Merol dose pack, 
Bextra, and Percocet.  Dr. Borden stated that if the 
veteran's pain was not relieved, he recommended a left L5-S1 
microdiscectomy and forminotomy.  The veteran returned to the 
hospital and was admitted from May 29, 2003 until May 31, 
2003, due to the same symptoms he had when he was previously 
treated at the emergency room.  During that hospitalization, 
the veteran underwent back surgery by Dr. Borden.

Although not in the MAS file, the Neurospine of Aberdeen 
apparently filed a claim for payment of treatment the veteran 
received from Dr. Borden during the veteran's emergency room 
treatment, hospitalization, and surgery in May 2003.  The 
VAMC business office manager signed a statement of the case 
(SOC) which noted that several bills were submitted to the 
VAMC concerning the veteran's treatment.  These bills have 
not been associated with the MAS file.  For a proper 
adjudication of the claim, they should be obtained.

On August 28, 2003, a Neurospine of Aberdeen physician 
(possibly Charles Miller, M.D. or Dr. Borden) noted in a 
letter to the VAMC the veteran's medical history and 
treatment he received from them in May 2003 concerning his 
back.  The physician reported that prior to the veteran's 
surgery an employee at the VAMC approved the veteran's 
hospital admission and surgery.  The VAMC did not address the 
question as to whether prior authorization was given for the 
veteran's hospital admission and surgery.  The question of 
authorization must be addressed prior to adjudicating the 
claim under 38 U.S.C.A. § 1728 or 1725.  

The Board observes that the private medical facility was not 
given an opportunity to provide evidence in support of their 
contention that the hospital admission and surgery were 
authorized.  In this regard, the Board notes that the VAMC 
did not comply with the notice requirements as found in 
38 U.S.C.A. § 5103(a).  The private hospital was 1) never 
informed of the type of evidence necessary to substantiate 
the claim for payment for medical service provided to the 
veteran, 2) was never informed of the respective 
responsibility of the parties to submit or obtain evidence to 
substantiate the claim and 3) was never told to submit any 
evidence it had in its possession which pertains to the 
claim.  

A review of the record also fails to address all of the 
criteria necessary to adjudicate the claim under 38 U.S.C.A. 
§ 1725; 38 C.F.R. § 17.1002.  The Board notes that in August 
2003, M.B. from surgical services denied the claim for 
treatment the veteran received from May 29, 2003 to May 31, 
2003 under the Millennium Bill Act (i.e. under 38 U.S.C.A. 
§ 1725; 38 C.F.R. § 17.1002).  She stated that services were 
available within the VA system and that the treatment was not 
an emergency.  In February 2004, a VA Chief of Staff 
disapproved treatment the veteran received on May 26, 2003 
stating that the veteran could have been referred to VA at 
that time and that his condition was non-emergent.

While the VAMC determined that the veteran's treatment was 
not for a medical emergency, there was no explanation 
concerning this finding.  Thus, it cannot be determined 
whether an emergency existed as described in 38 U.S.C.A. 
§ 1725(f); 38 C.F.R. § 17.1002(b).  The regulatory provision 
states that the claim for payment or reimbursement for the 
initial evaluation and treatment be for a condition of such a 
nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention  
would have been hazardous to life or health (this standard is 
met if there was an emergency medical condition manifesting 
itself by acute symptoms of sufficient severity that a 
prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
treatment could result in placing the health of the 
individual in serious jeopardy, serious impairment to bodily 
functions, or serious dysfunction of any bodily organ.  A VA 
physician should review the medical evidence of record and 
state whether the veteran meets VA's definition of a medical 
emergency.  In this regard, the VA physician should note 
whether it is unusual for someone to report for emergency 
treatment for symptoms and complaints as reported by the 
veteran.

Additionally, although the VAMC stated that VA facilities 
were available, there was no discussion as to the relative 
distance of travel involved in going to a VA facility.  There 
was also no discussion on the reasonableness of traveling to 
a VA facility in light of the veteran's medical condition.  
These questions must be addressed by a VA physician in order 
to properly adjudicate the appellant's claim.

Other questions that need to be resolved prior to 
adjudicating the claim are as follows: 1) could the veteran 
have been safely transferred to a VA medical facility for 
treatment and if so when? 2) was the veteran enrolled in the 
VA health care system and had he received medical services 
within the 24-month period prior to the emergency treatment? 
3) is the veteran financially liable for the treatment? 4) 
does the veteran have coverage under a health-plan contract 
for any of the emergency treatment.

Lastly, the VAMC reported that the veteran was not service-
connected for any disabilities.  There is no document 
verifying this in the MAS file.  The VAMC should obtain 
proper verification of whether the veteran is service-
connected for any disability from the appropriate source.

In view of the foregoing, the case is REMANDED to the VAMC 
for the following:

1.  With respect to the claim for payment 
of medical expenses incurred for treatment 
the veteran received in May 2003 from the 
Neurospine of Aberdeen, the VAMC should 
send an appropriate letter to the appellant 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This letter should specifically advise the 
appellant of the evidence necessary to 
substantiate their claim, as well as what 
evidence they are to provide and what 
evidence VA will attempt to obtain.  In the 
letter, the appellant should also be told 
to provide any evidence in their possession 
that pertains to his claim.

2.  Obtain verifying documentation as to 
whether the veteran is service-connected 
for any disability.

3.  The VAMC should associate all bills 
submitted by Dr. Borden or anyone else 
from Neurospine of Aberdeen concerning 
treatment the veteran received in May 
2003 (i.e., May 26, 2003 and May 29 to 
May 31, 2003).

4.  The VAMC should state whether medical 
services provided by Dr. Borden with 
Neurospine of Aberdeen to the veteran in 
May 2003 was authorized by the VA person 
noted in their August 2003 letter. 

5.  The claims file should be referred to 
a VA physician who should address the 
following:

a.  Whether the treatment in May 
2003 was for a condition of such a 
nature that a prudent person would 
have reasonably expected that delay 
in seeking immediate medical 
attention would have been hazardous 
to life or health 
(this standard is met if there was 
an emergency medical condition 
manifesting itself by acute symptoms 
of sufficient severity that a 
prudent layperson who possesses an 
average knowledge of health and 
medicine could reasonably expect the 
absence of treatment could result in 
placing the health of the individual 
in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily 
organ.  The VA physician should note 
whether it is unusual for someone to 
report for emergency treatment for 
symptoms and complaints as reported 
by the veteran.

b.  If it is determined that the 
veteran was treated for a medical 
emergency condition, the physician 
should state when it ended (i.e. 
when did the veteran become 
stabilized).  In this regard, the 
physician should state whether at 
any time the veteran could have been 
safely discharged or transferred to 
a VA or other Federal facility.

c.  State whether the relative 
distance of travel involved in going 
to a VA facility, especially in 
light of the veteran's medical 
condition made it necessary to use a 
Non-VA facility.  In addressing this 
question, the physician should 
specifically note the distance of 
the nearest VA facility to the 
veteran's home as compared to the 
private facility and state whether 
it would have been reasonable for 
the veteran to travel to a VA 
facility given his medical 
condition.  

d.  The MAS file should be made 
available to and reviewed by the VA 
physician.  The VA physician should 
provide a complete rationale for all 
opinions given.

6.  The VAMC should address the following 
questions below, as well as all other 
criteria listed in 38 C.F.R. § 17.1002:  

a.  Was the veteran enrolled in the 
VA health care system and had he 
received medical services within the 
24-month period prior to the 
emergency treatment? 

b.  Is the veteran financially 
liable for the treatment? 

c.  Does the veteran have coverage 
under a health-plan contract for any 
of the emergency treatment?

7.  After the foregoing, the RO should 
review the appellant's claim under 
38 U.S.C.A. § 1728 and 38 C.F.R. § 1725.  
If the determination is adverse to the 
appellant, the appellant should be 
provided an appropriate supplemental 
statement of the case which contains all 
appropriate laws and regulations.  
Thereafter, the appellant should be given 
an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The 
appellant need take no action until they are notified.  The 
Board intimates no opinion, either factual or legal, as to 
the ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



